Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Patent Application No. 16/780,767, which is filed as a divisional reissue application: (1) as a divisional application of reissue U.S. Patent Application No. 14/820,325 (hereinafter, the '325 application), which issued as U.S. Patent No. RE 47,840 (hereinafter, the '840 patent) and (2) as a reissue application of U.S. Patent Application No. 13/531,346 (hereinafter, the '346 application), entitled “SEMICONDUCTOR DEVICE”, which issued as U.S. Patent No. 8,503,261 (hereinafter, the '261 patent).  
Claims 21-29 are pending.  Claims 21-29 are new claims that were first introduced in the '325 application, but were not elected in that application based on original presentation.



PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

APPLICATION DATA SHEET
For divisional reissue applications, MPEP 1451 requires that “The application data sheet should separately identify the application as (1) a continuation or divisional of the parent reissue application, and (2) a reissue of the original patent.”

    PNG
    media_image1.png
    386
    464
    media_image1.png
    Greyscale

and as a reissue of the '345 application.  

DRAWING OBJECTIONS
The drawings are objected to for the following reasons:
Figure 1 does not comply with 37 CFR 1.84(p)(3) because it includes signal lines (connected to and from the vias) that cross or mingle with the “SW”s.
“I/O” should replace “IO” throughout the drawings (see the explanation below with regard to the specification).
Applicant has submitted replacement sheets that are not in accordance with 37 CFR 1.84(l).  Each amended drawing should be labeled “Amended”.  
For example: 
FIG. 1
[Amended]

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
 	The disclosure is objected to because of the following informalities: 
(1)	The specification has been amended to include: “The present application is a reissue divisional of application no. 14/820,325, which is an application for reissue of U.S. Patent No. 8,503,261”.  The phrase “reissue divisional” should be replaced with “divisional reissue”.
(2)	The specification should be amended in accordance with MPEP 1451, which states, in part: 
“37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s). Accordingly, the first sentence of each reissue specification must provide notice stating that more than one reissue application has been filed, and it must identify each of the reissue applications and their relationship within the family of reissue applications, and to the original patent. An example of the suggested language to be inserted is as follows: 
Notice: More than one reissue application has been filed for the reissue of Patent No. 9,999,999. The reissue applications are application numbers 09/999,994 (the present application), 09/999,995, and 09/999,998, all of which are divisional reissues of Patent No. 9,999,999.”
(3)	“Through electrode” or “through electrodes” (multiple occurrences) are not recognized terms of art and appear to be an improper translation.  When compared to the original language in the foreign priority patent, it appears that a translation may have morphed the preposition “through” into part of a noun.  

Where it is meant to be a noun, it should be replaced with “TSV” or “TSVs” (through silicon vias), a common term of art.
While applicant is generally permitted to be his/her own lexicographer, the phrase “through electrode” is not so much a new term of art as it is an improper translation.  And given that this application is in a reissue prosecution, this would be an ideal time to correct this error.

CLAIM SUPPORT
 		Applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  The explanation of support must be on page(s) separate from the page(s) containing the amendment.  
Page 19 of the remarks attached to the amendment of February 3, 2020 include a table of citations in support of the new claims.  
However, some of these citations are quite general (e.g., “Claim 21 - Figures 10 to Figure 13B; col. 12,l. 55 - col. 13,l. 10; col. 13,l. 44 - col. 14,l. 5”), and all of the citations are matched with claim numbers only.  The table does not show where each new limitation of each new claim may be found in the disclosure.  
An explanation of support for each of limitations of the amended claims is required in response to this Office action.  
 		Note MPEP 1411.02.  Note also MPEP 1453(V)(D), which shows examples of proper support, wherein a separate citation is provided for each limitation of the claim.
CLAIM OBJECTIONS
Claims 21-29 are objected to because of the following informalities:  
All occurrences of “through electrode” or “through electrodes” should be replaced with “TSV” or “TSVs” (through silicon vias), respectively.
As explained above with regard to the specification, “through electrode” or “through electrodes” (multiple occurrences) are not recognized terms of art and appear to be an improper translation. 

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The statement of error in the declaration filed April 3, 2020 is as follows:
“The Patentee claimed less than they had the right to claim in U.S. Patent No. 8,503,261. For example, issued claim 1 recites, among other things, a step of probing a needle to a pad.  This feature is not present in the newly added independent claims 21 and 25. Accordingly, the reissue broadens at least claim 1 in this regard and is, therefore, a broadening reissue.”

The reissue oath/declaration filed with this application is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because of there is no independent claim 25 in the present application.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 	
Defective Reissue Declaration
 	Claims 21-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	
Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
circuit 
switch
non-volatile element
bumps

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

None of the limitations listed above in Prong (A) are modified by functional language.  
Thus, there is no need to address Prong (C).  The limitations listed above do not meet Prong (B) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  
 
CLAIM REJECTIONS - 35 USC § 103
Claims 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doong et al., U.S. Patent Application Publication No. 2009/0002012 in view of Tsuji et al., U.S. Patent No. 6,777,949 (hereinafter Doong and Tsuji, respectively).
With regard to claim 21, Doong teaches a semiconductor device (note paragraph [0035]) comprising: a substrate having a first surface and a second surface opposite the first surface (note that this is required for a TSV to pass through from one to the other, as explained in paragraph [0070]); a plurality of TSVs penetrating the substrate from the first surface to the second surface (note TSVs 45); a test pad connected to a first through electrode of the plurality of TSVs (note Figure 2, test pads 15); and a circuit to be tested (note, for example, the testing of IC product 51); wherein test access is note paragraph [0035], which states “Test pads 15 are electrically coupled to DUTs 10, and are used to apply test stimuli to and retrieve responses from selected DUTs 10”).
Doong appears to teach all of the features of Claim 21 as written.  However, in the case that the claimed “circuit to be tested” might be intended to mean a somewhat distinct structure from the via where the test is being applied, this is not explicitly shown by Doong.  However, Tsuji teaches a related system wherein testing is applied to semiconductor chips that may be attached for the purpose of testing.  Tsuji thus teaches the ability to attach different circuits to a board and applying the test thereto.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the testing of a distinct circuit aspect into the testing system of Doong, since this would have provided an extra degree of flexibility as to what could be tested.
With regard to claim 22, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, wherein the test pad is connected to the circuit to be tested through a switch (note the use of MOSFET transistors in Doong; note Tsuji, “the switch connection by the multiplex 42 and selective irradiation of the pad portion also enables testing of short-circuit”).
With regard to claim 23, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 22, wherein the switch is controlled by a non-volatile element (note the use of MOSFET transistors in Doong).
With regard to claim 24, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 22, further comprising an ESD protection Tsuji explicitly taught optimization of the electrical discharge rate; note column 16, lines 1-4, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an ESD protection circuit, since the purpose was to optimize the electrical discharge).
With regard to claim 25, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 22. further comprising an ESD protection circuit directly connected to the circuit to be tested (Tsuji explicitly taught optimization of the electrical discharge rate; note column 16, lines 1-4, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an ESD protection circuit, since the purpose was to optimize the electrical discharge).
With regard to claim 26, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, further comprising an ESD protection circuit connected to the test pad (Tsuji explicitly taught optimization of the electrical discharge rate; note column 16, lines 1-4, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an ESD protection circuit, since the purpose was to optimize the electrical discharge).
With regard to claim 27, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21. further comprising bumps attached to each of the plurality of TSVs (wire bonding, e.g. with solder bumps, was the most common technique for making interconnections between an IC and its packaging; and this would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate this for IC product 51, noted above, since this was the most well known method).
With regard to claim 28, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, wherein the plurality of TSVs are connected to the test pad through a plurality of switches (note the use of MOSFET transistors in Doong; note Tsuji, “the switch connection by the multiplex 42 and selective irradiation of the pad portion also enables testing of short-circuit”).
With regard to claim 29, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, wherein the test pad is positioned adjacent to the first TSV (see Doong Figure 3, or Tsuji Figures 1 or 7).
CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 

/C.M.T/Primary Examiner, Art Unit 3992